This is a suit by the state of Texas, as plaintiff, against appellants as defendants in the district court of Winkler county to recover alleged delinquent taxes for the state and county and to foreclose a lien on the property described in the petition. The cause was tried before the court, and judgment was rendered against the Murchison Oil Company for the sum of $4,586.70, and that the interest of claims of the other defendants, except T. P. Lee, were inferior to the lien for taxes, establishing the statutory liens, and ordering the sale of the property described to satisfy the judgment. It was further ordered that appellees take nothing as against T. P. Lee, and that as to him the suit be dismissed without prejudice.
From this judgment Murchison Oil Company, Texas State Oil Company, E. S. McLaughlin, and the First National Bank in Dallas have appealed.
                                Opinion.
Appellants assign error to the action of the trial court in overruling certain of their exceptions to appellant's petition; in overruling their motion to strike out Appellee's Exhibit A; in not sustaining their objection to the introduction of the order of the commissioners' court of Winkler county, purporting to fix the tax rate for the year 1929; in not sustaining their objection to the testimony of Miss Hollis Payne; and in rendering judgment for the state of Texas, for itself and for Winkler county; and in ordering a foreclosure of the tax lien.
All of these questions, except those as to the sufficiency of the petition in describing the land on which the taxes are alleged to be due, the adding to and consideration of Exhibit A as a part of appellee's petition, and the overruling of appellant's motion to strike said Exhibit A, were raised and considered in the case of Cranfill Bros. Oil Company et al. v. State of Texas (Tex.Civ.App.) 54 S.W.2d 813, this day decided.
In appellee's petition we find the following allegation:
"That there is attached hereto and marked Exhibit `A' for identification and made a part hereof, the same as if fully set out at length herein, a schedule showing the amount of taxes herein sued for, which were levied and assessed as provided by law and are delinquent; the name of the owner assessed, if known, and if unknown it is so stated; that such property and interest therein described in said Exhibit and involved in this suit, are situated in Winkler County, Texas." *Page 817 
"That suit is brought for the collection of Delinquent taxes aforesaid in the sum of $4,463.73 which includes state and county taxes for said year of 1929 in the sum of $3,725.80; penalty of $372.58; interest to date of filing this suit, May 11, 1931, $348.35 and costs and fees of $17.00 as provided by law. That on said exhibit A is further shown the rendered valuation of each tract for the mineral interests there set out and on which said taxes are due as rendered by the Murchison Oil Company for said year, and the amount of taxes assessed and due thereon."
The exhibit having been referred to specifically and made a part of the petition, the court did not err in refusing to strike it and in overruling the exceptions to the petition. Port Huron Engine  Thrasher Co. v. McGregor, 103 Tex. 529, 131 S.W. 398; Broocks v. State (Tex.Civ.App.)41 S.W.2d 714.
The remaining questions having been decided adversely to the contentions made by appellants in the Cranfill Bros. Oil Company v. State of Texas Case, the judgment of the trial court must be affirmed.
Affirmed.